

115 HR 2065 IH: Medicare You Can Opt Into Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2065IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide for an option for any citizen or
			 permanent resident of the United States to buy into Medicare.
	
 1.Short titleThis Act may be cited as the Medicare You Can Opt Into Act of 2017. 2.Universal Medicare buy-in option (a)In generalPart A of title XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) is amended—
 (1)in section 1818(a) (42 U.S.C. 1395i–2(a)), by striking or 1818A and inserting , 1818A, or 1818B; and (2)by inserting after section 1818A (42 U.S.C. 1395i–2a) the following new section:
					
 1818B.Universal buy-in(a)In general(a) Every individual who— (1)is a resident of the United States;
 (2)is either (A) a citizen or national of the United States, or (B) an alien lawfully admitted for permanent residence; and
 (3)is not otherwise entitled to benefits under this part or eligible to enroll under this part, shall be eligible to enroll in the insurance program established by this part. An individual may enroll under this section only in such manner and form as may be prescribed in regulations, and only during an enrollment period prescribed in or under this section.(b)Enrollment; coverageThe Secretary shall establish enrollment periods and coverage under this section consistent with the principles for establishment of enrollment periods and coverage for individuals under section 1818, except that no entitlement to benefits under this part shall be effective before the first day of the first calendar year beginning after the date of the enactment of this Act.
							(c)Premiums
 (1)In generalThe provisions of subsections (d)(1), (d)(2), and (d)(3) of section 1818 insofar as they apply to premiums (including collection of premiums) shall apply to premiums and collection of premiums under this section, except that—
 (A)paragraphs (4) and (5) of section 1818(d) shall not be applicable; (B)the estimate of the monthly actuarial rate under section 1818(d) shall be computed and applied under this paragraph based upon costs incurred for individuals within each age cohort specified in paragraph (2) rather than for all individuals age 65 and older; and
 (C)the Secretary may establish a premium amount that is less than the premium amount otherwise provided.
 (2)Age cohortsThe age cohorts specified in this paragraph are as follows: (A)Individuals under 19 years of age.
 (B)Individuals at least 19 years of age but not more than 25 years of age. (C)Individuals at least 26 years of age and not more than 35 years of age.
 (D)Individuals at least 36 years of age and not more than 45 years of age. (E)Individuals at least 46 years of age and not more than 55 years of age.
 (F)Individuals at least 56 years of age and not more than 64 years of age. (d)TreatmentAn individual enrolled under this part pursuant to this section shall not be treated as enrolled under this part (or any other part of this title) for purposes of obtaining medical assistance for Medicare cost-sharing or otherwise under title XIX.
 (e)Treatment with regard to employer responsibilityIn the case of an individual who voluntarily enrolls under this part pursuant to this section, the individual shall not be taken into account in applying any sanction against an employer of the individual under section 4908H of the Internal Revenue Code of 1986..
				